DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1-14, 16-18 are present for examination.

Priority
	Acknowledgment is made for this application filed on 04/15/2020 and is a 371 application of PCT/CN2018/111385 filed on 10/23/2018 and claims foreign priority 10/23/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given following a telephonic message from Attorney Alex Y. Nie on 06/02/2022.
The application has been amended as follows: 

Claim 1 (Currently Amended). A method of detecting binding between a protein having at least a lysine residue and a molecule that interacts with the protein, comprising:
incubating a sample that comprises (a) a prokaryotic ubiquitin-like protein (Pup), (b) the protein, and (c) the molecule coupled to a Pup ligase, under conditions to allow the protein to bind the molecule, thereby allowing the Pup ligase to conjugate the Pup to the lysine residue of the protein; and
detecting the conjugation of the Pup to the protein which indicates binding between the protein and the molecule.

Claim 16. (Currently Amended) The method of claim 1 where the 

17. (Currently Amended) The method of claim 16, wherein the Pup ligase is fused to the intracellular domain of the transmembrane protein.

18. (Currently Amended) The 

	On page 5, paragraph [0018] delete the embedded hyperlink "https://string-db.org/".  because applicant is required to delete embedded hyperlink and/or other form of browser-executable code because references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code according to MPEP § 608.01.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a method of detecting binding between a protein having at least a lysine residue and a molecule that naturally interacts with the protein, comprising: incubating a sample that comprises (a) a prokaryotic ubiquitin-like protein (Pup), (b) the protein, and (c) the molecule coupled to a Pup ligase, under conditions to allow the protein to bind the molecule, thereby allowing the Pup ligase to conjugate the Pup to the lysine residue of the protein where binding between the protein and the molecule is indicated by detecting the conjugation of the Pup to the protein mediated by the Pup ligase coupled to the molecule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	June 3, 2022